10-3785-ag
         Lin v. Holder
                                                                                       BIA
                                                                               A077 309 230
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 17th day of January, two thousand twelve,
 5
 6       PRESENT:
 7                JOSÉ A. CABRANES,
 8                DEBRA ANN LIVINGSTON,
 9                GERARD E. LYNCH,
10                     Circuit Judges.
11       _____________________________________
12
13       MEI YU LIN,
14                Petitioner,
15
16                       v.                                     10-3785-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _______________________________________
22
23       FOR PETITIONER:               Gary J. Yerman, New York,
24                                     New York.
25
26       FOR RESPONDENT:               Tony West, Assistant Attorney
27                                     General; Ernesto H. Molina, Jr.,
28                                     Assistant Director; Drew C.
29                                     Brinkman, Trial Attorney, Office of
 1                             Immigration Litigation, United
 2                             States Department of Justice,
 3                             Washington, D.C.
 4
 5       UPON DUE CONSIDERATION of this petition for review of a

 6   Board of Immigration Appeals (“BIA”) decision, it is hereby

 7   ORDERED, ADJUDGED, AND DECREED that the petition for review

 8   is DENIED.

 9       Petitioner Mei Yu Lin, a native and citizen of the

10   People's Republic of China, seeks review of an August 31,

11   2010, decision of the BIA denying her motion to reopen her

12   removal proceedings.   In re Mei Yu Lin, No. A077 309 230

13   (B.I.A. Aug. 31, 2010).    We assume the parties’ familiarity

14   with the underlying facts and procedural history in this

15   case.

16       We review the BIA’s denial of a motion to reopen for

17   abuse of discretion.   See Ali v. Gonzales, 448 F.3d 515, 517

18   (2d Cir. 2006).   An alien seeking to reopen proceedings is

19   required to file a motion to reopen no later than 90 days

20   after the date on which the final administrative decision

21   was rendered, and is permitted to file only one such motion.

22   8 U.S.C. § 1229a(c)(7)(C).    There is no dispute that Lin’s

23   second motion to reopen, filed nearly seven years after the

24   BIA affirmed the IJ’s denial of her asylum application, was

25   untimely and number-barred.    See id.

                                     2
 1       Although Lin argues that she presented evidence of

 2   changed country conditions to warrant consideration of her

 3   untimely motion, see 8 U.S.C. § 1229a(c)(7)(C)(ii), the BIA

 4   did not abuse its discretion in denying her motion because

 5   she failed to establish her prima facie eligibility for

 6   relief.   See INS v. Abudu, 485 U.S. 94, 104-05 (1988).     The

 7   BIA reasonably declined to accord probative weight to Lin’s

 8   evidence based on the legitimate credibility concerns raised

 9   by the immigration judge’s prior adverse credibility

10   determination and Lin’s failure to properly authenticate

11   documents.   See Qin Wen Zheng v. Gonzales, 500 F.3d 143,

12   146-49 (2d Cir. 2007).   Similarly, the BIA reasonably found

13   that Lin’s claimed fear of economic persecution, supported

14   only by her husband's "vague and generalized statement"

15   indicating that the fine imposed is more than three years'

16   income in the region, was insufficient to demonstrate her

17   prima facie eligibility for relief.   See id.; Guan Shan Liao

18   v. U.S. Dep't of Justice, 293 F.3d 61, 70 (2d Cir. 2002).

19       Lastly, the BIA did not err in finding that Lin’s

20   assertion that her husband was sterilized was insufficient

21   to establish a well-founded fear that she would face

22   persecution under the family planning policy.   See Shi Liang


                                   3
 1   Lin v. U.S. Dep't of Justice, 494 F.3d 296, 308-09 (2d Cir.

 2   2007).    Accordingly, the agency did not err in denying Lin’s

 3   motion based on its finding that she failed to demonstrate

 4   her prima facie eligibility for relief.

 5       For the foregoing reasons, the petition for review is

 6   DENIED.    As we have completed our review, any stay of

 7   removal that the Court previously granted in this petition

 8   is VACATED, and any pending motion for a stay of removal in

 9   this petition is DISMISSED as moot. Any pending request for

10   oral argument in this petition is DENIED in accordance with

11   Federal Rule of Appellate Procedure 34(a)(2) and Second

12   Circuit Local Rule 34.1(b).

13                                 FOR THE COURT:
14                                 Catherine O’Hagan Wolfe, Clerk
15




                                    4